DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, second to last line, “between 0 to 0.05” should read –between 0 and 0.05—or –from 0 to 0.05--. Note that “between…to…” is not grammatically correct.
In claim 1, last two lines, “between 0 to 0.15 total” should read --between 0 and 0.15 total-- or --from 0 to 0.15 total--. Note that “between…to…” is not grammatically correct.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “wherein the weight percent of Fe is about between 0.1 and 0.15,” which renders the claim indefinite, as it is unclear what percentages would be included in “about between 0.1 and 0.15.” For instance, p. 6 lines 13-15 of the instant specification states “for example, the 
Claim Interpretation
Claims 1-2 and 6-10 recite limitations including “between … and …” These limitations are interpreted as inclusive of the endpoints unless otherwise stated. For example “between 5 and 9 of Si” recited in claim 1 is interpreted as inclusive of the endpoints 5% Si and 9% Si. However, “between higher than 0.10 and equal to or lower than 0.30 of Mn” recited in claim 1 would not be inclusive of the lower endpoint 0.10% Mn, as this limitation explicitly states “between higher than 0.10.” This interpretation is supported in p. 5 last paragraph of Applicants Arguments/Remarks filed 11/10/2020, in which Applicant states that the amendments to claims 9 and 10 recite ranges of “between 0 and 0.2” and “between 0 and 0.25,” respectively, which clarify that claims 9 and 10 encompass compositions where La is 0 and Cr is 0, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/151369, wherein Yoshida et al. (US 2016/0355908), hereinafter “Yoshida,” is cited and used herein as an English language equivalent.
Regarding claim 1, Yoshida teaches an aluminum alloy comprising a composition of alloy constituents that satisfy or overlap with the instantly claimed ranges, as shown in the table below (Abstract). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
Element
Claim 1 (wt. %)
Yoshida (wt. %)
Overlap (wt. %)
Si
5 – 9
6 - 9
6 – 9
Mg
0.45 – 0.6
0.4 – 0.8
0.45 – 0.6
Mn
>0.10 to ≤0.30
≤ 0.6
>0.10 to ≤0.30
Fe
<0.15
0.08 – 0.25
0.08 to <0.15
Ti
≤0.15
≤0.2
≤0.15
Sr
0.005 – 0.03
≤0.01
0.005 – 0.01
Al + unavoidable impurities
Balance
Balance
Balance 


	Yoshida further teaches that its aluminum alloy may contain impurity elements Zn, Ni, Sn, and Cr in an amount of 0.03 mass% (i.e. weight percent) or less ([0035]), which reads on unavoidable impurities 
	Regarding claim 2, Yoshida teaches an aluminum alloy comprising, in mass% (i.e. weight percent), 6-9% Si (Abstract), which overlaps with the instantly claimed range of wherein the weight percent of Si is between 6 and 8. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
	Regarding claim 5, Yoshida teaches an aluminum alloy comprising, in mass% (i.e. weight percent), 0.08 – 0.25% Fe (Abstract), which overlaps with the instantly claimed range of wherein the weight percent of Fe is lower than 0.12. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
	As to claim 6, Yoshida teaches an aluminum alloy comprising, in mass% (i.e. weight percent), 0.08 – 0.25% Fe (Abstract), which overlaps with the instantly claimed range of wherein the weight percent of Fe is about between 0.1 and 0.15. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
	With respect to claim 7, Yoshida teaches an aluminum alloy comprising, in mass% (i.e. weight percent), ≤0.2% Ti (Abstract), which overlaps with the instantly claimed range of wherein the weight percent of Ti is between 0.06 and 0.15. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
	Regarding claim 8, Yoshida teaches an aluminum alloy comprising, in mass% (i.e. weight percent), ≤0.01% Sr (Abstract), which overlaps with the instantly claimed range of wherein the weight percent of Sr is between 0.005 and 0.02. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.

	Regarding claim 10, Yoshida teaches that its aluminum alloy may contain Cr as an impurity in an amount of 0.03 mass% (i.e. weight percent) or less ([0035]), which reads on the instantly claimed range of a weight percent of between 0 and 0.25. Note that the range of “between 0 and 0.25” recited in claim 10 is interpreted as encompassing compositions where Cr is 0, as supported by Applicant’s Arguments/Remarks filed 11/10/2020, p. 5 last paragraph.
Response to Arguments
Applicant’s arguments, see p. 5, filed 11/10/2020, with respect to previous claim objection of claim 1 have been fully considered and are persuasive in view of the current amendments to claim 1.  Therefore, the previous claim objection of claim 1 has been withdrawn. 
Applicant’s arguments, see pp. 5-6, filed 11/10/2020, with respect to the previous 35 U.S.C. 112 rejections of claims 1-5 and 7-10 have been fully considered and are persuasive in view of the current amendments to the claims.  The previous 35 U.S.C. 112 rejections of claims 1-5 and 7-10 have been withdrawn. However, note that claim 6 is still rejected under 35 U.S.C. 112(b), as detailed above.
Applicant’s arguments, see pp. 6-7, filed 11/10/2020, with respect to the previous 35 U.S.C. 102 rejection of claims 1-3, 5, and 7-10 over WO 2015/151369, wherein Yoshida  (US 2016/0355908), is cited and used herein as an English language equivalent, have been fully considered and are persuasive in view of the current amendments to claim 1. The previous 35 U.S.C. 102 rejection of claims 1-3, 5, and 7-10 has been withdrawn. 
Applicant's arguments, see pp. 7-11 filed 11/10/2020 with respect to the 35 U.S.C. 103 rejections of the claims over WO 2015/151369, wherein Yoshida  (US 2016/0355908), is cited and used 
Applicant argues that the combination of the Mn and Mg ranges recited in claim 1 are critical to achieving the unexpected results of improved tensile properties (e.g., yield strength). Applicant notes that, as explained in paragraph [0022] of the present application, when the Mg content of ≥0.35 wt.%, a decrease in at least one tensile property and/or microstructure defects of the product are observed. Applicant argues that the addition of 0.45-0.6% Mg in combination with “between higher than 0.10 and equal to or lower than 0.30 of Mn,” as recited in claim 1 produces increased tensile properties, which are unexpected since the use of Mg contents above 0.35% was previously considered to be detrimental to tensile properties. Applicant points to Fig. 3 and Example II to illustrate the criticality of the claimed Mn and Mg ranges. Applicant further argues that Yoshida teaches broader Mn and Mg ranges, and none of the exemplary compositions of Yoshida fall within the claimed Mn and Mg ranges. Applicant further argues that Yoshida is silent as to the improvement of tensile properties that can be achieved by Mn addition along with a relatively high Mg content.
In response to Applicant’s allegations of criticality/unexpected results, Examiner notes that the cited paragraph [0022], Fig. 3, and Example II do not provide sufficient evidence to demonstrate criticality of the claimed Mn and Mg. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP 
For example, Example II and Figures 2-3 only test an Mn content of 0.12 wt.% (see [0040] of the instant PG-Pub), and thus does not provide evidence commensurate in scope with the claimed Mn range of between higher than about 0.10 and equal to or lower than 0.30% of Mn.  Additionally, for example, Figure 3 shows that an Mg content of 0.70 wt.% achieves the same yield strength as an Mg content of between 0.50-0.55, which provides evidence that the claimed range of 0.45-0.6 wt.% Mg is not in fact critical. Furthermore, Examiner notes that Example 1 of Yoshida comprises in mass% (i.e. weight percent), 7.4% Si, 0.49% Mg, 0.41% Mn, 0.08% Fe, 0.12% Ti, 0.006% Sr, and a balance of Al (Fig. 1A), which falls within all of the composition ranges recited in claim 1 with the exception of Mn, and yet achieves a tensile strength of 349 MPa and a yield strength of 270 MPa (Fig. 1B), which meets or exceeds the ranges of tensile strength and yield strength shown in Figure 2 and Figure 3 of the instant application, respectively. This is further evidence that the instantly claimed Mn range is not critical.
Regarding Applicant’s argument that the Mg and Mn ranges of Yoshida are broader than that of the instant claim 1, Examiner notes that Yoshida teaches overlapping Mg and Mn contents. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed. 
In response to Applicant’s argument that none of the examples of Yoshida fall within the instantly claimed composition ranges, Examiner notes “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). Furthermore, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP §2123 (II).
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, as discussed above, note that Example 1 of Yoshida comprises in mass% (i.e. weight percent), 7.4% Si, 0.49% Mg, 0.41% Mn, 0.08% Fe, 0.12% Ti, 0.006% Sr, and a balance of Al (Fig. 1A), which falls within all of the composition ranges recited in claim 1 with the exception of Mn, and yet achieves a tensile strength of 349 MPa and a yield strength of 270 MPa (Fig. 1B), which meets or exceeds the ranges of tensile strength and yield strength shown in Figure 2 and Figure 3 of the instant application, respectively. That is, Example 1 of Yoshida has a high Mg content of 0.49% relative to 0.35% Mg (which Applicant has stated would result in decreased tensile properties) along with 0.41% Mn, resulting in tensile properties that meet or exceed that sought by the instant invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sui et al. (CN 104630578), wherein an English machine translation is used and cited herein, teaches an aluminum alloy comprising a chemical composition that overlaps with that of claims 1-2 and 5-10 (Abstract, [0042], [0050], [0058], [0066], [0074], [0082], [0090], [0098]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.